Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 1 of as

 

“%,
“Y
, &
IN THE UNITED STATES DISTRICT COURT % Jp.
we
FOR THE EASTERN DISTRICT OF PENNSYLVANIA Y
UNITED STATES OF AMERICA : CRIMINAL NO. _19-307
y. : DATE FILED: September 4, 2019
- MANUEL LOPEZ-AVITIA, : VIOLATIONS:
a/k/a “Compa” , 21 U.S.C. § 846) (conspiracy to distribute
DABINSSON NINO-MEYER, - 3 400 grams or more of fentanyl — 1 count)
a/k/a “Colombian” 21 U.S.C. § 841(a)(1) (possession with
_ RUDY CABRERA : : intent to distribute 400 grams or
EBERT CABRERA, more of fentanyl — 1 count)
a/k/a “Bola” . : 21 U.S.C. § 841(a)(1) (possession with
ANGEL GABRIEL AYBAR intent to distribute 400 grams or more of
a/k/a “Gabby,” : fentanyl! and 100 grams or more of heroin
JOSE GENAO-CABA — 1 count)
FRANKLIN GENAO-CABA : 18 U.S.C. § 2 (aiding and abetting)
FRANCISCO GENAO-CABA Notice of forfeiture
JOSE MAZARA-MUNOZ :
JOSE NIEVES-VELEZ

EMANUEL RODRIGUES-SANTIAGO
HAMLET BETAN: COURT-PIMENTEL —
LUIS RAMON LLANOS,

a/k/a “Edwin”

SUPERSEDING INDICTMENT
COUNT ONE

THE GRAND JURY CHARGES THAT:

1. From on or about May 30, 2017 through on or about March 3, 2019, in
Allentown, Whitehall, Morgantown, Philadelphia, and Bensalem in the Eastern District of

Pennsylvania, and elsewhere, defendants

MANUEL LOPEZ-AVITIA,
a/k/a “Compa,”

1

 
Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 2 of 15

DABINSSON NINO-MEYER,
a/k/a “Colombian,”
RUDY CABRERA,

EBERT CABRERA,
a/k/a “Bola,”
ANGEL GABRIEL AYBAR,
a/k/a “Gabby,”

JOSE GENAO-CABA,
FRANKLIN GENAO-CABA,
FRANCISCO GENAO-CABA,
JOSE MAZARA-MUNOZ,

JOSE NIEVES-VELEZ,
EMANUEL RODRIGUES-SANTIAGO,
HAMLET BETANCOURT-PIMENTEL, and
LUIS RAMON LLANOS,

a/k/a “Edwin”

conspired and agreed, together and with others known and unknown to the grand jury, to
knowingly and intentionally distribute 400 grams or more, that is approximately 17 kilograms,

- of a mixture and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)
_A-piperidiny!] propanamide (“fentanyl”), a Schedule II controlled substance, in violation of Title
21, United States Code, Section 841(a)(1), (b)(1)(A).

MANNER AND MEANS

Tt was a part of the conspiracy that:

2. Defendant MANUEL LOPEZ-AVITIA, a Mexican national with access to
kilogram quantities of fentanyl from sources in Mexico, was the leader of a large-scale drug
organization that received, prepared, distributed and sold for profit kilogram and multi-hundred
gram quantities of fentanyl throughout the United States, including Pennsylvania, Michigan,

New York, Chicago, Illinois, Colorado, California, Texas and Arizona. Specifically, the drug

 
Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 3 of 15

organization operated in various cities in Pennsylvania, including Allentown, Whitehall,
Morgantown, Philadelphia, and Bensalem, and elsewhere. |

3. Defendant MANUEL LOPEZ-AVITIA directed, employed and paid defendants
DABINSSON NINO-MEYER, RUDY CABRERA, EBERT CABRERA, ANGEL GABRIEL
AYBAR, JOSE GENAO-CABA, FRANKLIN GENAO-CABA, FRANCISCO GENAO-CABA,
JOSE MAZARA-MUNOZ and LUIS RAMON LLANOS, who served in various capacities in
order to carry out the transportation, storage, distribution, and sale for profit of kilogram
quantities of controlled substances, including fentanyl.

4, Defendant MANUEL LOPEZ-AVITIA maintained stash houses to store and
safeguard kilogram quantities of fentanyl in order to arrange for the distribution of bulk
quantities of fentanyl, as well as for collecting and storing drug proceeds, Specifically, defendant
LOPEZ-AVITIA maintained a stash house located at 316 Calvert Street, Whitehall,
Pennsylvania (the “Whitehall stash house”), where kilogram quantities of controlled substances,
including fentanyl, were concealed stored and loaded into vehicles with concealed compartments
for transportation and delivery to customers across the United States. The Whitehall stash house
was also used to store and conceal proceeds from drug sales and to maintain records from those

sales.

5. Defendant DABINSSON NINO-MEYER was employed by defendant MANUEL
LOPEZ-AVITIA to operate and maintain the Whitehall stash house. |

6. Defendant MANUEL LOPEZ-AVITIA retained and paid multiple workers,
including defendants DABINSSON NINO-MEYER, ANGEL GABRIEL AYBAR, RUDY

CABRERA, EBERT CABRERA, JOSE GENAO-CABA, FRANKLIN GENAO-CABA,

 
Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 4 of 15

FRANCISCO GENAO-CABA, JOSE MAZARA-MUNOZ, JOSE NIEVES-VELEZ and LUIS
RAMON LLANOS, on a periodic basis to obtain, transport, store, package and deliver kilogram
quantities of controlled substances, including fentanyl, and money to and from customers
identified by workers, including defendants RUDY CABRERA, EBERT CABRERA, JOSE
GENAO-CABA, FRANKLIN GENAO-CABA, and FRANCISCO GENAO-CABA.

7. Defendant MANUEL LOPEZ-AVITIA utilized a succession of cell phones to
communicate in code and by video with his fentanyl suppliers, workers, and various customers
served by. his workers, including defendants DABINSSON NINO-MEYER, ANGEL GABRIEL
AYBAR, RUDY CABRERA, EBERT CABRERA, JOSE GENAO-CABA, FRANKLIN
GENAO-CABA, FRANCISCO GENAO-CABA, JOSE MAZARA-MUNOZ, JOSE NIEVES
VELEZ, and LUIS RAMON LLANOS.

8. Defendants JOSE GENAO-CABA, FRANCISCO GENAO-CABA and
FRANKLIN GENAO-CABA assisted defendant MANUEL LOPEZ-AVITIA in acquiring,
maintaining, coordinating and driving vehicles with and without concealed compartments used
by the organization to transport drugs and drug proceeds, and also assisted in the transportation
and distribution of drugs to numerous customers and the collection of proceeds for delivery to
defendant MANUEL LOPEZ-AVITIA, and to the stash house manager, defendant DABINSSON
NINO-MEYER.

. 9. Following the arrest of defendant JOSE GENAO-CABA on October 22, 2018,
defendants RUDY CABRERA and EBERT CABRERA assumed responsibility for developing
customers and negotiating with and delivering fentanyl to customers of defendant MANUEL

LOPEZ-AVITIA. Defendants RUDY CABRERA and EBERT CABRERA regularly

 
Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 5 of 15

communicated by cell phone with and took instructions from defendant MANUEL LOPEZ-
AVITIA. Defendants RUDY CABRERA and EBERT CABRERA traveled to various states in
the United States to interface with defendant LOPEZ-AVITIA’s customers, including defendants
ANGEL GABRIEL AYBAR and JOSE NIEVES-VELEZ, specifically to acquire and deliver
kilogram quantities of fentanyl, to coordinate with drivers paid by defendant MANUEL LOPEZ-
AVITA, including defendant LUIS RAMON LLAN os, and to collect payments of U.S.

currency to be remitted to defendant LOPBZ-AVITIA.

10. At the direction of defendant MANUEL LOPEZ-AVITIA, defendants RUDY
CABRERA and EBERT CABRERA distributed kilogram quantities of fentanyl to defendant
LOPEZ-AVITIA’s customers, including defendants ANGEL GABRIEL AYBAR and JOSE
NIEVES-VELEZ, one or more of whom who paid workers, including EMANUEL
RODRIGUES-SAN TIAGO and HAMLET BETAN COURT PIMENTEL to cut and bag the
fentanyl for street sale and distribution.

' OVERT ACTS

In furtherance of the conspiracy and to accomplish its object, defendants MANUEL
LOPEZ-AVITIA, DABINSSON NINO-MEYER, RUDY CABRERA, EBERT CABRERA,
ANGEL GABRIEL AYBAR, JOSE GENAO-CABA, FRANKLIN GENAO-CABA,
FRANCISCO GENAO-CABA, JOSE MAZARA-MUNOZ, JOSE NIEVES-VELEZ,
EMANUEL RODRIGUES-SAN TIAGO, HAMLET BETANCOURT-PIMENTEL and LUIS
RAMON LLANOS committed the following overt acts, among others, in the Eastern District of

Pennsylvania, and elsewhere:

 
Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 6 of 15

1. . Onor about May 30, 2017, defendant DABINSSON NINO-MEYER drove a
silver 2012 Nissan Altima, with Pennsylvania registration KPH5134, containing a concealed
dashboard compartment in Bensalem, Pennsylvania, on his way from New York, and stated to a
law enforcement officer that the vehicle he was driving belonged to and was registered in the
name of a friend, defendant JOSE GENAO-CABA. |

2. From on or about May 1, 2018, to on or about May 8, 2018, at the direction of
defendant MANUEL LOPEZ-AVITIA, defendant JOSE GENAO-CABA drove a silver 2012
Nissan Altima, with Pennsylvania registration KPH5134, from Philadelphia to a truck yard in
Kearny, New Jersey, where defendant JOSE MAZARA-MUNOZ delivered 5 kilograms of
fentanyl to defendant GENAO-CABA, which defendant GENAO-CABA then placed inside the
concealed dashboard compartment of the vehicle to transport back to the Whitehall stash house
at 316 Calvert Street, Whitehall, Pennsylvania, controlled by defendant DABINSSON NINO-
MEYER.

On or about May 15, 2018:

3. | At the direction of defendant MANUEL LOPEZ-AVITIA, defendant JOSE
GENAO-CABA drove a silver 2012 Nissan Altima, with Pennsylvania registration KPH5134,
from Philadelphia to New Jersey, to meet defendant JOSE MAZARA-MUNOZ, who delivered 5
kilograms of fentanyl to defendant GENAO-CABA, which defendant GENAO-CABA then

| placed inside the concealed dashboard compartment of the Nissan to transport back to the
Whitehall stash house controlled by defendant DABINSSON NINO-MEYER. Defendant JOSE
GENAO-CABA further delivered a payment between approximately $10,000 and $15,000 in

U.S. currency to defendant MAZARA-MUNOZ for the transportation of the drugs.

 
Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 7 of 15

4. Defendant JOSE GENAO-CABA was stopped for speeding, window tint and
unclear tag violations by the New Jersey State Police (NJSP), while driving a silver 2012 Nissan
Altima, with PA reg. KPH5134, at approximately 1:09 p.m. at milepost 52.6 of Interstate 78,
Westbound in Union Township, New Jersey, while transporting multi-kilogram quantities of a
controlled substance that were not discovered by law enforcement officers conducting the stop.

On or about May 17, 2018:

5. Between approximately 4:41 p.m. and 5:35 p.m., during multiple intercepted
phone calls of defendant FRANCISCO GENAO-CABA’s cellular telephone (856) 263-0899,
defendants JOSE GENAO-CABA and FRANCISCO GENAO-CABA discussed the drug
proceeds that defendant JOSE GENAO-CABA needed to bring to defendant FRANKLIN
GENAO-CABA's house because defendant JOSE GENAO-CABA had "a problem" and it was
"urgent," and defendant JOSE GENAO-CABA further stated that "these people are waiting” and

that it was "the Compa” [defendant MANUEL LOPEZ-AVITIA].

6. Shortly after these discussions, defendant FRAN CISCO GENAO-CABA brought

a bag to defendant FRANKLIN GENAO-CABA’s residence. Defendant DABINSSON NINO-
MEYER met with defendant JOSE GENAO-CABA at defendant FRANKLIN GENAO-CABA’s
residence and then defendants NINO-MEYER and JOSE GENAO-CABA left with the bag that
defendant FRANCISCO GENAO-CABA had delivered.

7. At 10:37 p.m., during an intercepted phone call, defendant FRANCISCO
GENAO-CABA explained how defendant JOSE GENAO-CABA had been stopped by police for
tint on his car windows while transporting “6” (kilograms) in the “trap” in the car and that the

police did not find the “trap.” Defendant FRANCISCO GENAO-CABA also stated that a dog

7

 
Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 8 of 15

alerted to the front wheel of the car and the car had been taken to an impound lot, but was
released, and that defendant JOSE GENAO-CABA had a total of “15” [kilograms] and was |
planning on making three trips since the “trap” only held "6" [kilograms].

8. On or about May 22 or May 23, 2018, at the direction of defendant MANUEL
LOPEZ-AVITIA, defendant DABINSSON NINO-MEYER arranged to have the Nissan Altima
with the concealed compartment loaded with 5 kilograms of fentanyl to be transported by
commercial car carrier to Detroit, Michigan in order that defendant JOSE GENAO-CABA could
deliver the fentanyl to defendant LOPEZ-AVITIA’s customer and receive a cash payment.

9. On or about May 24, 2018, at the direction of defendant MANUEL LOPEZ-
AVITIA, defendant JOSE GENAO-CABA took a flight from Philadelphia, Pennsylvania to
Detroit, Michigan, where defendant JOSE GENAO-CABA met the commercial car carrier driver
and paid for the transportation of the silver Nissan Altima containing the 5 kilograms of fentanyl
and then drove the vehicle to a pre-arranged meeting site where he met defendant LOPEZ-
AVITIA’s customer and delivered the 5 kilograms of fentanyl in exchange for approximately
$9,000 in U.S. currency.

. 10. Onor about May 25, 2018, defendant JOSE GENAO-CABA drove the Nissan
Altima back to the Whitehall stash house and delivered the cash payment to defendant

DABINSSON NINO-MEYER.

11.  Onor about May 31, 3018, at the direction of defendant MANUEL LOPEZ-
AVITIA, defendant JOSE GENAO-CABA drove to a Kearny, New Jersey truck yard and picked
up a third shipment of 5 kilograms of fentanyl from defendant JOSE MAZARA-MUNOZ.

On or about May 31, 2018:

 
Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 9 of 15

12.. Defendant JOSE GENAO-CABA met with defendant DABINSSON NINO-
MEYER at defendant JOSE GENAO-CABA's house on Tyson Avenue in Philadelphia, and sat
in defendant NINO-MEYER's white SUV for a long period of time talking, and then both men:
entered the Nissan Altima containing the concealed compartment and drove around the block
and through the alley behind defendant JOSE GENO-CABA’s house.

13. During the meeting between defendants JOSE GENAO-CABA and DABINSSON
NINO-MEYER in Philadelphia, defendant JOSE GENAO-CABA opened the concealed
compartment in the Nissan dash, and removed each kilogram package from the concealed
compartment in order that defendant NINO-MEYER could take photographs of the kilograms
because of complaints that had been received about the quality of previously delivered kilograms
of fentanyl. After taking the photographs the kilograms were returned to the concealed
compartment. |

14. Defendant DABINSSON NINO-MEYER sent cell phone photos of the kilograms
of fentanyl to defendant MANUEL LOPEZ-AVITIA, and then took the Nissan Altima keys from
defendant JOSE GENAO-CABA and defendant NINO-MEYER returned to the Whitehall stash
house.

15. On or about June 1, 2018, defendant DABINSSON NINO-MEYER left the
Whitehall stash house, returned to Philadelphia, and removed three of the five kilograms of
fentanyl from the concealed compartment in the silver 20 12 Nissan Altima. Defendant NINO- -
MEYER then delivered the three kilograms of fentanyl to defendant RUDY CABRERA in New
York, New York, for distribution and resale by defendant ANGEL GABRIEL AYBAR.

16. On or about June 5, 2018, defendant ANGEL GABRIEL AYBAR traveled to the

 
Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 10 of 15

Whitehall stash house and met with defendant DABINSSON NINO MEYER and then returned
to his vehicle and removed a suitcase from the rear of the vehicle and took it inside the residence.
Shortly thereafter, defendant ANGEL GABRIEL AYBAR left the Whitehall stash house without
the suitcase he had taken inside the residence.

17. On or about June 14, 2018, defendant MANUEL LOPEZ-AVITIA directed
defendant JOSE GENAO-CABA to transport two kilograms of fentanyl to Detroit, Michigan to
be delivered to defendant LOPEZ-AVITIA’s customer. While defendant JOSE GENAO-CABA
was transporting and towing the Nissan Altima containing the two kilograms in the concealed
dashboard compartment, defendant JOSE GENAO-CABA was stopped and by law enforcement
on the Pennsylvania Turnpike near Morgantown, PA and the two kilograms of fentanyl were
seized from the concealed compartment.

18. On or about February 5, 2019, defendants RUDY CABRERA and EBERT
CABRERA, in the presence of defendant JOSE NIEVES-VELEZ, engaged in a video telephone
call with defendant MANUEL LOPEZ-AVITIA during which defendant LOPEZ-AVITIA
agreed to supply defendant JOSE NIEVES-VELEZ with two kilograms of fentanyl, for use in his

fentanyl mill operation. Defendants RUDY CABRERA and EBERT CABRERA arranged for
defendant LUIS RAMON LLANOS to deliver the two kilograms of fentanyl to defendant JOSE.
NIEVES-VELEZ. |

19. On or about February 21, 2019, at the direction of defendants MANUEL LOPEZ.
AVITIA, RUDY CABRERA and EBERT CABRERA, defendant LUIS RAMON LLANOS
traveled to Ohio to pick up two kilograms of fentanyl and then drove from Ohio to Bensalem,

Pennsylvania to complete the delivery of the fentanyl to defendants EBERT CABRERA and

10

 
Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 11 of 15

JOSE NIEVES-VELEZ.

20. On or about February 21, 2019, defendant LUIS RAMON LLANOS delivered
two kilograms of fentanyl to defendants EBERT CABRERA‘and JOSE NIEVES-VELEZ in the
Neshaminy Mall in Bensalem, Pennsylvania, after defendant LUIS RAMON LLANOS drove a
gray Honda Accord from Maryland to Ohio, and then to the Neshaminy Mall at the direction of
defendant MANUEL LOPEZ-AVITIA.

21. Onor about February 21, 2019 through March 2, 2019, defendants MANUEL
LOPEZ-AVITIA, RUDY CABRERA, EBERT CABRERA, JOSE NIEVES-VELEZ,
EMANUEL RODRIGUES-SANTIAGO, HAMLET BETAN: COURT-PIMENTEL and LUIS
RAMON LLANOS possessed with intent to distribute approximately two kilograms of fentanyl,
along with fentanyl packaging material and other drug paraphernalia inside defendant NIEVES- .
VELEZ?’s apartment at 1262 Neshaminy Valley Drive, Bensalem, Pennsylvania.

All in violation of Title 21, United States Code, Section 846.

11

 
Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 12 of 15

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:

On or about June 14, 2018, in Morgantown, in the Eastern District of
Pennsylvania, defendants

MANUEL LOPEZ-AVITIA,
a/k/a “Compa,”
DABINSSON NINO-MEYER,
a/k/a “Colombian,”
RUDY CABRERA,
EBERT CABRERA,
a/k/a “Bola,”
ANGEL GABRIEL AYBAR,
a/k/a “Gabby,”

JOSE GENAO-CABA,
FRANKLIN GENAO-CABA,
FRANCISCO:-GENAO-CABA, and
‘ JOSE MAZARA-MUNOZ -

knowingly and intentionally possessed with intent to distribute, and aided and abetted the
possession with intent to distribute, 400 grams or more, that is, approximately 2 kilograms, of a
mixture and substance containing a detectable amount of N-phenyl-N-[1 -(2-phenylethyl)
-4-piperidinyl] propanamide (“fentanyl”), a Schedule II controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1),(b)(1)(A) and Title

18, United States Code, Section 2.

12

 
Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 13 of 15

COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:

On or about’ March 2, 2019, in Bensalem, in the Eastern District of Pennsylvania,

defendants

MANUEL LOPEZ-AVITIA,
a/k/a “Compa,”
RUDY CABRERA,
EBERT CABRERA,
a/k/a “Bola,”

JOSE NIEVES-VELEZ,
EMANUEL RODRIGUES-SANTIAGO,
HAMLET BETANCOURT-PIMENTEL, and
LUIS RAMON LLANOS,

a/k/a “Edwin”

knowingly and intentionally possessed with intent to distribute, and aided and abetted the
possession with intent to distribute, 400 grams or more, that is, approximately 858 grams, of a
mixture and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)
-4-piperidinyl] propanamide (“fentanyl”), a Schedule II controlled substance, and 100 grams or
more, that is approximately 256.7 grams of a mixture and substance containing a detectable
amount of heroin, a Schedule I controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1), (b)(1)(A),

(b)(1)(B) and Title 18, United States Code, Section 2.

13

 
Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 14 of 15

NOTICE OF FORFEITURE
1. As a result of the violation of Title 21, United States Code, Sections 846,
841(a)(1), set forth in this superseding indictment, defendants

MANUEL LOPEZ-AVITIA,

a/k/a “Compa,”
DABINSSON NINO-MEYER,
a/k/a “Colombian,”

RUDY CABRERA,

EBERT CABRERA,

a/k/a “Bola,”

ANGEL GABRIEL AYBAR,

a/k/a “Gabby,”

JOSE GENAO-CABA,
FRANKLIN GENAO-CABA,
FRANCISCO GENAO-CABA,
JOSE MAZARA-MUNOZ,

JOSE NIEVES-VELEZ,
EMANUEL RODRIGUES-SANTIAGO,
HAMLET BETANCOURT-PIMENTEL, and
LUIS RAMON LLANOS,

a/k/a “Edwin,”

shall forfeit to the United States of America:

(a) Any property used or intended to be used, in any. manner or part, to

commit, or to facilitate the commission of such offense; and

(b) Any property constituting, or derived from, any proceeds obtained
directly or indirectly from the commission of such offense, including but not limited to,
$35,829.00 in U. S. currency seized on March 2, 2019.

2. If any of the property described above as being subject to forfeiture, asa

result of any act of omission of the defendant:

(a) cannot be located upon the exercise of due diligence;

14

 
Case 2:19-cr-00307-CFK Document 34 Filed 09/04/19 Page 15 of 15

(b)
(c)
(d)
(e)

has been transferred or sold to, or deposited with a third person;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to

seek forfeiture of any other property of said defendant up to the value of the above forfeitable

property.

All pursuant to Title 21, United States Code, Section 853.

A TRUE BILL:

 

FOREPERSON

= Ww— ¢

WILLIAM M. MCSWAIN

United States Attorney

a

15

 
